Order entered October 17, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00710-CV

                  IN THE INTEREST OF: T.N.A., ET AL., CHILDREN

                     On Appeal from the 304th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. 12-1094-W-304

                                         ORDER
       Attorney April E. Smith’s motion to withdraw as appointed counsel is GRANTED. We

DIRECT the Clerk of the Court to remove April E. Smith as counsel of record for appellant Tara

Alston. We DIRECT the Clerk of the Court to send a copy of this order and all future

correspondence to Tara Alston, 1409 E. Loop 12 #309, Irving, Texas 75061.




                                                    /s/   KERRY P. FITZGERALD
                                                          JUSTICE